DETAILED ACTION

	This Office action is a reply to the amendment filed on 5/25/2022. Claims 1-6 are pending. No claims have been withdrawn, cancelled or added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 20190001844) (‘Williams’).
	Claim 1, Williams provides a hanging type seat mounted in a vehicle, comprising:
a seat main body 125 for supporting an occupant from below ([0018]; Fig. 3);
one or more front hanging tools (140c, 145b; Fig. 3) which are passed across a front part of the seat main body (the front part of the seat main body is the left side of 125 in Fig. 3), extended upward in a front-back direction (Fig. 3), and attached to a structure 135 in the vehicle (Fig. 3);
one or more rear hanging tools (140d, 145b; Fig. 3) which are passed across a rear part of the seat main body (the rear part of the seat main body is the right side of 125 in Fig. 3), extended upward in the front-back direction (Fig. 3), and attached to a structure 135 in the vehicle (Fig. 3); and
two or more transverse hanging tools (140a, 145a and 140b, 145a; Fig. 3) which are passed across opposite side portions of the seat main body along a width of the vehicle (note that the width of the vehicle is in a direction going in and out of the page as shown in Fig. 3), extended laterally upward (Fig. 3), and attached to a structure 135 in the vehicle (Fig. 3);
wherein: the seat main body is hung and held by the one or more front hanging tools, the one or more rear hanging tools, and the two or more transverse hanging tools (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams as above in view of DE 202018102328 U1 (‘DE ‘328’).
Claim 2, Williams further teaches the seat main body comprising a first support member on which at least the back of the occupant is configured to be positioned (portion of 25 configured to support the occupant’s back; Fig. 3). Williams is silent as to the seat main body being at least divided into the first support member and a second support member on which at least a buttocks of the occupant are configured to be positioned. However, DE ‘328 teaches a hanging type seat (1; Fig. 4) wherein a seat main body is at least divided into a first support member (3; Fig. 4) on which at least the back of the occupant is configured to be positioned (Fig. 4) and a second support member (2; Fig. 4) on which at least a buttocks of the occupant are configured to be positioned (Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the seat main body at least divided into a first support member on which at least the back of the occupant is configured to be positioned and a second support member on which at least a buttocks of the occupant are configured to be positioned, with the reasonable expectation of improving the support for the occupant’s back.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams as above in view of DE ‘328 and further in view of JP 2017196436 A (‘JP ‘436’).
Claim 3, Williams and DE ‘328 teach all the limitations of claim 2 as above. Williams does not teach wherein the first support member includes a net member which is configured by combining plural wires into a net form and on which at least the back of the occupant is configured to be positioned. However, JP ‘436 teaches a hanging type seat comprising a first support member including a net member which is configured by combining plural wires into a net form (page 6 of machine translation as provided by applicant, para. [0005]) and on which at least the back of the occupant is configured to be positioned (page 6 of machine translation as provided by applicant, para. [0005]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the first support member including a net member which is configured by combining plural wires into a net form and on which at least the back of the occupant is configured to be positioned, with the reasonable expectation of optimizing the comfort of the occupant using known techniques and materials, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 4, Williams further teaches wherein the transverse hanging tools are respectively extended from opposite side portions of the first support member (140a, 145a and 140b, 145a are each extended from opposite side portions of 125 at the first support member where the occupant’s back can be supported, as exceedingly broadly claimed; Fig. 3) but no transverse hanging tool is extended from the second support member (under the broadest reasonable interpretation, since the transverse hanging tools are considered to be extended from opposite side portions of the first support member, and the assembly shown in Fig. 3 does not have any other transverse hanging tools, there are no hanging tools extended from a second support member, as exceedingly broadly claimed).
Claim 5, as modified above, the combination of Williams, DE ‘328 and JP ‘436 teach all the limitations of claim 3 as above. DE ‘328 further teaches transverse hanging tools (6, 7) extended from opposite side portions of the first support member and opposite side portions of the second support member (Fig. 4).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams as above in view of Hamabe et al. (US 20160009199) (‘Hamabe’).
Claim 6, Williams, teaches all the limitations of claim 1 as above. Williams does not teach a reference plate as claimed. However, Hamabe teaches a reference plate (56; Fig. 8B) which is attached to a seat main body and has engaging portions (portions which engage 52A, 52B) with which starting points of the hanging tools (52A, 52B) are engageable (Fig. 8B), wherein: each starting point of at least one of the one or more rear hanging tools 52A and at least two of the two or more transverse hanging tools 52B is engaged with the engaging portions of the reference plate (Fig. 8B). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a 3reference plate which is attached to the seat main body and has engaging portions with which starting points of the hanging tools are engageable, wherein: each starting point of at least one of the one or more rear hanging tools and at least two of the two or more transverse hanging tools is engaged with the engaging portions of the reference plate, with the reasonable expectation of further supporting the occupant using known techniques and methods.3

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635